Citation Nr: 0711868	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  03-09 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder, to include as secondary to a service-connected 
right shoulder disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from April 1989 to April 
1993.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  In that decision, the 
RO denied service connection for right and left shoulder 
conditions, right and left knee conditions, bilateral hearing 
loss, and tinnitus.  

The RO then issued a rating decision in June 2004 in which it 
granted service connection for degenerative joint disease of 
the right shoulder as well as retropatellar pain syndrome of 
both knees.  As these determinations constitute a full grant 
of the benefits sought as to those claims, they are no longer 
in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 
(Fed. Cir. 1997).

In a May 2006 decision, the Board denied service connection 
for hearing loss and tinnitus.  The Board then remanded the 
issue of entitlement to service connection for a left 
shoulder disorder, to include as secondary to the service-
connected right shoulder disability.  The case is once again 
before the Board for review. 

In his VA Form 9, Appeal to Board of Veterans' Appeals, 
submitted in March 2003, the veteran requested that he be 
scheduled for a hearing before a Member of the Board 
(Veterans Law Judge).  In correspondence dated in March 2006, 
the RO attempted to clarify which type of hearing he wanted.  
Since the veteran failed to respond, his hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.702(d) (2006).


FINDING OF FACT

The veteran's left shoulder disorder was first diagnosed many 
years after service and has not been medically linked either 
to service or to his service-connected right shoulder 
disability. 

CONCLUSION OF LAW

A left shoulder disorder was not incurred in or aggravated by 
service, and is not proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  In general, service connection requires: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In addition, certain chronic diseases such as arthritis may 
be presumed to have been incurred in or aggravated by service 
if manifest to a compensable degree within one year of 
discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).  

A disability which is proximately due to or results from 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  When aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Id.; see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The veteran has presented two theories in support of his 
claim for service connection for a left shoulder disorder.  
He claims that this disorder had its onset while on active 
duty, or, in the alternative, that it was caused or 
aggravated by his service-connected right shoulder 
disability.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim as to both 
theories of entitlement and the appeal will be denied.  
Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the 
general proposition that in claims involving presumptive 
service connection, the Board must also examine the evidence 
of record to ascertain if there is any other basis upon which 
to develop or grant the claim, including direct service 
connection) see Bingham v. Principi, 421 F.3d 1346 (Fed.Cir. 
2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 
(2006).   

As to a direct theory of service connection, the veteran's 
service medical records show that he was seen in February 
1991 for a three week history of left shoulder pain after 
lifting weights.  A physical examination, however, revealed 
no significant findings.  The diagnosis was muscle strain.  A 
March 1991 entry also notes the veteran's complaints of 
bilateral shoulder pain, but focused primarily on his right 
shoulder.  The remainder of the service medical record, 
though, make no further reference to left shoulder pain.  It 
thus appears that the veteran's left shoulder strain resolved 
with no chronic disability shown.  As such, the service 
medical records provide evidence against the claim. 

The record also shows that the veteran's current left 
shoulder disorder is related to a work-related injury he 
sustained many years after service.  Records from Erlanger 
Medical Center show that the veteran was seen in June 2001 
after injuring his left shoulder while chasing a suspect 
while working as a bail bondsman.  The veteran was apparently 
lowering himself down from a ceiling when his right hand 
slipped, causing the onset of left shoulder pain after 
hanging from his left arm.  An MRI of the left shoulder 
revealed impingement as well as a rotator cuff tear along the 
articular surface.  As a result, a left rotator cuff repair 
was performed in October 2001.  

In sum, since these records show the veteran's chronic left 
shoulder disorder had its onset in 2001, they provide 
evidence against the claim.  The record makes no reference to 
left shoulder pain between the veteran's separation from 
active duty in 1993 and his work-related injury in 2001.  
This eight-year period between service and his first post-
service complaints of left shoulder pain provides highly 
probative evidence against the veteran's claim for service 
connection on a direct basis.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).

In addition, a VA examiner also opined that the veteran's 
current left shoulder disorder is due to the June 2001 work-
related injury.  In December 2003, a VA examiner reviewed the 
claims filed and examined the veteran's left shoulder before 
concluding that the veteran's "left shoulder condition was 
likely caused from an injury while working as a bail 
bondsman."  The examiner explained: "The [veteran] was 
lowering self [sic] down from the ceiling [when] his right 
hand slipped causing him to hang by his left arm.  [The 
veteran] had sudden increased of pain in the left shoulder.  
This likely caused the rotator cuff tear of his left 
shoulder."  In providing this opinion, the examiner also 
pointed out that the veteran was only seen on one occasion in 
service for left shoulder pain after bench pressing.  

The Board finds this opinion to be highly probative evidence 
against the veteran's claim, as it was based on a review of 
the veteran's claims file and supported by sound rationale.  
See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that 
the adoption of an expert medical opinion may satisfy the 
Board's statutory requirement of an adequate statement of 
reasons and bases if the expert fairly considered the 
material evidence seemingly supporting the veteran's 
position); see also Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases).

The Board notes that a VA outpatient treatment record dated 
in March 2005 notes the veteran's history of left shoulder 
pain since 1989 when he sustained an injury during basic 
training while completing an obstacle course.  However, the 
treatment note is not probative as to the occurrence of the 
claimed in-service injury, apart from the fact that it was 
based upon the veteran's subjective account.  Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005).  The explicit or 
implicit opinion of the physician that the appellant is 
truthful is not necessarily probative as to the facts of the 
account.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996).  Moreover, while a physician is competent to render 
medical opinions, such competence does not extend to the 
factual underpinnings of the opinion.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant); see also Jones (Stephen) v. West, 12 Vet. App. 383 
(1999).

Even assuming for discussion purposes that the VA clinician 
did relate the veteran's left shoulder disorder to service, 
there is no indication that he reviewed the claims file.  
Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash v. 
Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder). This is evident by the fact that the 
clinician never mentioned the post-service injury in 2001 or 
that the veteran's complaints of left shoulder pain in 
service were related to a bench pressing injury as opposed to 
an injury while completing an obstacle course.  In Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993), the Court rejected a 
medical opinion as "immaterial" where there was no indication 
that the physician reviewed the claimant's service medical 
records or any other relevant documents which would have 
enabled him to form an opinion on service connection on an 
independent basis.  Thus, the VA clinician's opinion has 
little probative value.

The veteran's claim also fails under a secondary theory of 
service connection.  The  veteran never indicated that his 
left shoulder disorder was secondary to his service-connected 
right shoulder disability until after the June 2004 rating 
decision which granted service connection for a right 
shoulder disorder.  
Most importantly, there is no competent medical evidence in 
support of the secondary service connection theory of 
entitlement.  By "competent medical evidence" is meant in 
part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  
As noted, a VA examiner in December 2003 related the 
veteran's left shoulder disorder to the work-related injury 
in 2001, thereby providing evidence against the claim.  

The veteran recently explained that, at the time of the June 
2001 injury, his right hand actually slipped because of 
weakness caused by his service-connected right shoulder 
disability.  However, no medical evidence supports the 
veteran's claim.  Pursuant to the Board's remand, the veteran 
was requested to provide information concerning medical 
treatment for his left shoulder at the time of the June 2001 
injury.  However, the veteran failed to provide any relevant 
information necessary to obtain relevant treatment records.  
Instead, his reply only mentioned a private physician who had 
treated him for diabetes and a back disorder.  In short, the 
veteran's theory has not been confirmed by competent medical 
evidence.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a left shoulder disorder.  Despite the 
veteran's statements that his left shoulder disorder is 
related to his service-connected right shoulder disability, 
as a layperson without medical expertise or training, his 
statements alone are insufficient to prove his claim.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (laypersons are 
not competent to render medical opinions).  Accordingly, the 
appeal is denied.


The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, various letters by the RO and the 
Appeals Management Center (AMC) (1) informed the veteran 
about the information and evidence not of record that is 
necessary to substantiate his claim; (2) informed him about 
the information and evidence that VA will seek to provide; 
(3) informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet.App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO obtained all relevant medical records 
identified by the veteran and his representative.  In a May 
2006 letter by the AMC, the veteran was requested to provide 
information concerning any medical treatment for his left 
shoulder at the time of the June 2001 injury, thereby 
complying with the Board's May 2006 remand instructions.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  However, the 
veteran's only reply was the submission of a VA Form 21-4142, 
Authorization and Consent to Release of Information to the 
Department of Veterans Affairs, in which he indicated that he 
had been treated for diabetes and back problems by a 
physician at Elanger Hospital.  However, the veteran made no 
reference to treatment for his left shoulder disorder. 

In addition, the veteran was afforded a VA examination in 
December 2003 to determine the etiology of his service-
connected left shoulder disorder.  However, the veteran 
argues that VA has a duty to obtain a medical opinion to 
determine whether his left shoulder disorder was either 
caused or aggravated by his service-connected right shoulder 
disability.  The Board disagrees, since the December 2003 VA 
examination report clearly attributes the veteran's left 
shoulder disorder to his service-connected right shoulder 
disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R.    § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Simply stated, as the record provides evidence 
against this claim, the Board finds no basis for a medical 
opinion to be obtained that would provide a basis to grant 
this claim.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.


ORDER

Service connection for a left shoulder disorder is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


